—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Commn. v Sitkin (1983 WL 44294 [SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). We have examined the Board’s decision finding no substantial procedural violations and adhering to its prior decision ruling claimant ineligible to receive benefits, and conclude that this decision is supported by substantial evidence in the record.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.